DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/24/2019 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claim(s) 1, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haruyama (US 5122809 A) in view of Bean (US 20180323498 A1)

With regards to claim 1. (Currently amended) Haruyama disclose(s):
Apparatus (figs 1-3 and 5) comprising: 
a dielectric substrate (11; fig 1; [col 2 lines 30-31]); 
contact pads (17/18) on the dielectric substrate (11); 
a transmission line (15/16) on the dielectric substrate (11) and coupled to the contact pads (17/18); 
a dipole element (13; fig 1 [col 2 lines 35]) on the dielectric substrate (11) and having first and second arms (see arms 13) and coupled to the transmission line (17/18); and 
a diode (14) coupled between the first and second arms (arms 13) of the dipole element, wherein the diode (14) is configured to generate a rectified voltage based on a current on the dipole element ([col 2 lines 53-59]), the current having a frequency 
Haruyama does not disclose(s):
the current having a frequency greater than 10 GHz
Bean teaches
wherein the diode (112; fig 2) is configured to generate a rectified voltage based on a current on the dipole element, the current having a frequency greater than 10 GHz ([0032]),[0005].

Further, one of ordinary skill in the art could have applied the known "improvement" technique of gathering electromagnetic energy having a frequency greater than 10 GHz of Bean in the same way to the "base" power receiver apparatus of Haruyama  and the results would have been predictable to one of ordinary skill in the art such gathering electromagnetic energy while filtering unwanted high frequencies as disclosed by Haruyama [col 2 lines 58-66].

With regards to claim 7. (Original) Haruyama as modified disclose(s):
The apparatus defined in claim 1, 
Haruyama further disclose(s):
further comprising: 
additional contact pads (see configuration with two dipoles with corresponding additional contact pads 17/18 in figs 3 and 5) on the dielectric substrate (11); an additional transmission line (see additional 15/16) on the dielectric substrate (11) and coupled to the additional contact pads; an additional dipole element (see second dipole in figs 3 and 5) having third and fourth arms (see arms of second dipole in figs 3 and 5) coupled to the additional transmission line (see additional 15/16), wherein the third and fourth arms of the additional dipole element are perpendicular to the first and second arms of the dipole element (see perpendicular dipoles with corresponding arms in figs 3 and 5); and an additional diode coupled between the third and fourth arms of the additional dipole element (see perpendicular dipoles with corresponding diode in figs 3 and 5).

With regards to claim 8. (Original) Haruyama as modified disclose(s):

Bean further disclose(s):
wherein the dipole element and the additional dipole element are part of an M-by-N array of dipole elements on a lateral surface of the dielectric substrate , M and N each being greater than or equal to two [0038].

Claim(s) 12, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heuel (US 20200292605 A1) in view of Haruyama (US 5122809 A)

With regards to claim 12. (Original) Heuel disclose(s):
A radio-frequency test probe (figs 1) configured to receive radio-frequency signals transmitted by circuitry under test [0024], the radio-frequency test probe comprising: 

an array of 
transmission lines on the lateral surface and coupled to the 
diodes coupled (13a-13n) to the 
circuitry coupled to the transmission lines and configured to measure the rectified voltages generated by the diodes (operating a measurement system based on rectified voltage involves indirectly measuring the rectified voltage [0006]).
Heuel does not disclose(s):
the radio-frequency test probe comprising: 
a dielectric substrate having a lateral surface; 
an array of dipole elements on the lateral surface;

diodes coupled to the dipole elements in the array, wherein the diodes are configured to produce, on the transmission lines, rectified voltages corresponding to the received radio-frequency signals; 
Haruyama teaches
a radio-frequency probe (figs 1-3 and 5) comprising: 
a dielectric substrate (11; fig 1; [col 2 lines 30-31]) having a lateral surface (see surface 11 in fig 1); 
a dipole elements on the lateral surface (13; fig 1 [col 2 lines 35]);
transmission lines (15/16) on the lateral surface (11) and coupled to the dipole elements (13); 
diodes (14) coupled to the dipole elements (13) , wherein the diodes are configured to produce, on the transmission lines, rectified voltages corresponding to the received radio-frequency signals [col 2 lines 55-66]; 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the radio-frequency test probe of Heuel by implementing the probe with dipole elements with diodes and transmission lines as disclosed by Haruyama in order removing high frequency components while gathering electromagnetic energy as taught/suggested by Haruyama ([col 1 lines 26-36]).

With regards to claim 13. (Original) Heuel as modified disclose(s):
The radio-frequency test probe defined in claim 12, 
Haruyama further disclose(s):
wherein the array of dipole elements comprises a first set of dipole elements and a second set of dipole elements oriented perpendicular to the dipole elements in the first set (see 

With regards to claim 17. (Original) Heuel disclose(s):
Wireless test equipment (figs 1) configured to perform radio-frequency testing on circuitry under test [0024], the wireless test equipment comprising: 
a fixture configured to receive the circuitry under test (see 33 [0028]); 
a radio-frequency test probe (1c) comprising:

a mechanical positioner configured to hold the radio-frequency test probe at a fixed distance from the fixture while the second surface faces the fixture [0016]; and
measurement circuitry coupled to the contact pads and configured to measure a voltage across the contact pads (operating a measurement system based on rectified voltage involves indirectly measuring the rectified voltage [0006]).
Heuel does not disclose(s):
a radio-frequency test probe comprising:
 a dielectric substratehaving a first surface and a second surface perpendicular to the first surface, contact pads on the first surface, a transmission line on the first surface and coupled to the contact pads, a dipole element on the first surface and coupled to the transmission line, wherein the dipole element is located at an edge of the first surface defined by the second surface, and a diode coupled to the dipole element; 
Haruyama teaches

a dielectric substrate (11; fig 1; [col 2 lines 30-31]) having a first surface and a second surface perpendicular to the first surface, contact pads on the first surface (See contact pads at ends of 17/18 in top surface), a transmission line on the first surface and coupled to the contact pads (see lines 15/16), a dipole element (13; fig 1 [col 2 lines 35])on the first surface and coupled to the transmission line, wherein the dipole element is located at an edge of the first surface defined by the second surface (see outer ends of 13 defined close to edges of lateral surfaces in fig 1), and a diode coupled to the dipole element (see diodes 14); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the radio-frequency test probe of Heuel by implementing the probe with dipole elements with diodes and transmission lines as disclosed by Haruyama in order removing high frequency components while gathering electromagnetic energy as taught/suggested by Haruyama ([col 1 lines 26-36]).

Claim(s) 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Haruyama (US 5122809 A) in view of Bean (US 20180323498 A1) as applied to claim 1 above, and further in view of Wang (US 20060273976 A1)

With regards to claim 2. (Original) Haruyama as modified disclose(s):
The apparatus defined in claim 1, 
Haruyama as modified does not disclose(s):
wherein the dielectric substrate comprises glass.
Wang teaches
wherein a dielectric substrate comprises glass [0012].
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the apparatus of Haruyama as modified by .

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haruyama (US 5122809 A) in view of Bean (US 20180323498 A1) as applied to claim 1 above, and further in view of Maniwa (US 20060187135)

With regards to claim 2. (Original) Haruyama as modified disclose(s):
The apparatus defined in claim 1, 
Haruyama as modified does not disclose(s):
wherein the dielectric substrate comprises glass.
Maniwa teaches
wherein a dielectric substrate comprises glass [0028].
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the apparatus of Haruyama as modified by implementing the dielectric substrate comprises glass as disclosed by Maniwa in order to electrically insulate antenna patterns as taught/suggested by Maniwa ([0028]).

With regards to claim 3. (Original) Haruyama as modified disclose(s):
The apparatus defined in claim 2, 
Maniwa further discloses
wherein the first and second arms of the dipole element comprise indium tin oxide traces patterned on the glass and metal on the indium tin oxide traces [0028].

With regards to claim 4. (Currently amended) Haruyama as modified disclose(s):
The apparatus defined in claim 1, 

wherein the transmission line 
Haruyama as modified does not disclose(s):
wherein the transmission line comprises indium tin oxide traces 
Maniwa teaches
wherein the transmission line comprises indium tin oxide traces [0028].
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the apparatus of Haruyama as modified by implementing the transmission line comprises indium tin oxide traces as disclosed by Maniwa in order to implement transparent conductor patterns as taught/suggested by Maniwa ([0028]).

With regards to claim 5. (Currently amended) Haruyama as modified disclose(s):
The apparatus defined in claim 4,
Haruyama further disclose(s):
 wherein the transmission line (15/16; fig 1) comprises a first conductive line coupled to the first arm of the dipole element (see first line coupled 17 to corresponding 13) and a conductive second conductive line coupled to the second arm of the dipole element (see first line coupled 17 to corresponding 13), 
the first conductive line is separated from the second conductive line (see independents portions of lines corresponding to 15 and 16) 
Haruyama as modified does not disclose(s):
the first conductive line is separated from the second conductive line by less than 50 microns, and the transmission line has a length greater than five centimeters.
.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haruyama (US 5122809 A) in view of Bean (US 20180323498 A1) as applied to claim 1 above, and further in view of De-Flaviis (US 20110207412 A1)

With regards to claim 6. (Currently amended) Haruyama as modified disclose(s):
The apparatus defined in claim 1, 
Haruyama as modified does not disclose(s):
further comprising: 
test measurement circuitry coupled to the contact pads, 
the test measurement circuitry being configured to sense the DC voltage and comprising circuitry selected from the group consisting of: an analog-to-digital converter and a voltmeter.
De-Flaviis teaches
test measurement circuitry (106; fig 1) coupled to an apparatus antenna (102), 
the test measurement circuitry being configured to sense the voltage and comprising circuitry selected from the group consisting of: an analog-to-digital converter and a voltmeter [0017].
.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haruyama (US 5122809 A) in view of Bean (US 20180323498 A1) as applied to claim 1 above, and further in view of Heuel (US 20200292605 A1)

With regards to claim 10. (Original) Haruyama as modified disclose(s):
The apparatus defined in claim 1, 
Haruyama as modified does not disclose(s):
further comprising: circuitry coupled to the contact pads, wherein the circuitry is configured to compute an electric field magnitude value based on the rectified voltage and is configured to perform radio-frequency test operations on a phased antenna array using the electric field magnitude value.
Heuel teaches
wherein the circuitry is configured to compute an electric field magnitude value based on the rectified voltage and is configured to perform radio-frequency test operations on a phased antenna array using the electric field magnitude value (operating a measurement system based on rectified voltage involves indirectly measuring the rectified voltage [0006]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the apparatus of Haruyama by implementing the .

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heuel (US 20200292605 A1) in view of Haruyama (US 5122809 A) as applied to claim 12 above, and further in view of Maniwa (US 20060187135)

With regards to claim 14. (Original) Heuel as modified disclose(s):
The radio-frequency test probe defined in claim 12 
Heuel as modified does not disclose(s):
wherein the dielectric substrate comprises glass and the dipole elements comprise indium tin oxide patterned on the glass.
Maniwa teaches
wherein the dielectric substrate comprises glass and the dipole elements comprise indium tin oxide patterned on the glass [0028].
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the apparatus of Haruyama as modified by implementing the dielectric substrate comprises glass and the dipole elements comprise indium tin oxide patterned on the glass as disclosed by Maniwa in order to electrically insulate antenna patterns as taught/suggested by Maniwa ([0028]).

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heuel (US 20200292605 A1) in view of Haruyama (US 5122809 A) as applied to claim 12 above, and further in view of Huynh (US 20200021370)

With regards to claim 15. (Original) Heuel as modified disclose(s):

Heuel as modified does not disclose(s):
further comprising: 
a dielectric layer on the dielectric substrate, 
wherein the dielectric substrate is interposed between the array of dipole elements and the dielectric layer, the dielectric layer having a thickness that configures the dielectric layer to mitigate reflected electromagnetic energy at the array of dipole elements.
Huynh teaches
a dielectric layer on the dielectric substrate (see layers in 70 in fig 14), wherein the dielectric substrate is interposed between the array of dipole elements and the dielectric layer (see dipoles being in layers 1 and 4 in figs 13 and 14), the dielectric layer having a thickness that configures the dielectric layer to mitigate reflected electromagnetic energy at the array of dipole elements (see fig 14).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the apparatus of Heuel as modified by implementing the dielectric substrate is interposed between the array of dipole elements and the dielectric layer, the dielectric layer having a thickness that configures the dielectric layer to mitigate reflected electromagnetic energy at the array of dipole elements as disclosed by Huynh in order to electrically insulate antenna patterns within multiple layers as taught/suggested by Huynh ([0063]).

With regards to claim 16. (Original) Heuel as modified disclose(s):
The radio-frequency test probe defined in claim 12, 
Heuel as modified does not disclose(s):
further comprising: 

Huynh teaches
further comprising: an absorber layer (71c fig 14) on the lateral surface of the dielectric substrate (71a), wherein the array of dipole elements is configured to receive the radio-frequency signals through the absorber layer (see dipoles in fig 13).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the apparatus of Heuel as modified by implementing an absorber layer on the lateral surface of the dielectric substrate, wherein the array of dipole elements is configured to receive the radio-frequency signals through the absorber layer as disclosed by Huynh in order to electrically insulate antenna patterns within multiple layers as taught/suggested by Huynh ([0063]).

Allowable Subject Matter
Claim(s) 9, 11, and 18-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 9, the prior art fails to teach or suggest a/an apparatus requiring:
wherein the dielectric substrate has a first surface and a second surface perpendicular to the first surface, the dipole element being formed on the first surface and the additional dipole element being formed on the second surface, in combination with the other limitations of the claim.
With regards to claim 11, the prior art fails to teach or suggest a/an apparatus requiring:

With regards to claim 18, the prior art fails to teach or suggest a/an wireless test equipment requiring:
wherein the dielectric substrate has a third surface perpendicular to the first and second surfaces and the radio- frequency test probe further comprises: additional contact pads on the third surface; an additional transmission line on the third surface and coupled to the additional contact pads; an additional dipole element on the third surface and coupled to the additional transmission line, wherein the additional dipole element is located at an edge of the third surface that is defined by the second surface; and an additional diode coupled to the additional dipole element, wherein the measurement circuitry is coupled to the additional contact pads and is configured to measure an additional voltage across the additional contact pads, in combination with the other limitations of the claim.
With regards to claim 19, the prior art fails to teach or suggest a/an wireless test equipment requiring:
an array of radio-frequency test probes, wherein the array of radio-frequency test probes comprises: a printed circuit board; and an insulator member on the printed circuit board, wherein the radio-frequency test probe is embedded within the insulator member and the insulator member separates the radio- frequency test probe from at least one additional radio- frequency test probe in the array of radio-frequency test probes, in combination with the other limitations of the claim.
With regards to claim 20, the prior art fails to teach or suggest a/an wireless test equipment requiring:
an additional radio-frequency test probe that comprises: an additional dielectric substrate having a third surface and a fourth surface perpendicular to the third surface, wherein the third surface extends perpendicular to the first surface of the dielectric substrate, and the fourth surface is coplanar with the second surface of the dielectric substrate; additional contact pads on the third surface; an additional transmission line on the third surface and coupled to the additional contact pads; an additional dipole element on the third surface and coupled to the additional transmission line, wherein the additional dipole element is located at an edge of the third surface defined by the fourth surface; and an additional diode coupled to the additional dipole element, in combination with the other limitations of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kothari US 20200067352 A1
Criswell US 20180358845 A1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844